Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is response to the amendment 12/08/2020
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-8, 10-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Number 6,530,934 (Jacobsen)
Regarding claims 1, 5-7 Jacobsen  discloses as shown in Figure 8, an apparatus capable of treating reflux disease in a human or animal mammal patient, the apparatus comprising: two or more implantable movement restriction device segments (two or more of interlocking beads 122, see col. 9, lines 55-64) comprising a biocompatible material (see col. 4, lines 25-28), wherein said two or more implantable movement restriction device segments are capable of being assembled to an implantable assembled movement restriction device capable of being invaginated in a stomach fundus wall of the patient, wherein said two or more implantable movement restriction device segment comprise recesses or protrusions (lobe or ball 126 or socket 128, see col. 9, lines 55-64) capable of fixating said two or more implantable movement restriction device segments in relation to each other in at least one direction, and

wherein each one of said two or more implantable movement restriction device segments comprises an outer surface portion configured to become part of an outer surface of the implantable assembled movement restriction device, and wherein said assembled movement restriction device is adapted to disassemble (see claim 34 disclosing balls and sockets are releasbly interconnected such that the beads is capable of separating when the filament is removed) into its segments if it leaves its invaginated position in the stomach wall, allowing the movement restriction device segments to move separately from one another and to separately pass through the food passageway, thereby reducing risk for causing obstruction/ileus in the patient’s intestine, wherein the movement restriction device segments are capable of passing through a trocar, the movement restriction device segments have a flexible outer shape capable of passing through a trocar, wherein the movement restriction device segments are capable of having a shape allowing them to be assembled into said movement restriction device, when implanted.
Regarding claim 8, Jacobsen discloses wherein the movement restriction device segments are hollow (presence of central bore 130 makes the beads hollow, see col. 9, lines 66, 67 and col. 10, lines 1-16) with a flexible outer surface. 
Regarding claim 10,     Jacobsen discloses wherein the movement restriction device segments are solid (beads are disclosed as made of a solid material as opposed to liquid). See col. 4, lines 1-11.
Regarding claim 11,     Jacobsen discloses wherein the movement restriction device segments are adapted to temporary be holding their assembled position. See claim 34.
Regarding claim 12, Jacobsen discloses wherein the movement restriction device segments are adapted to permanently hold their assembled position by the invaginated stomach wall, if the tether is never removed. See claim 34
Claim(s) 1, 15-20, 271 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication Number 2005/0216013 (Dallara et al.)
Regarding claims 1, Dallara discloses as shown in Figure 3, an apparatus capable of treating reflux disease in a human or animal mammal patient, the apparatus comprising: two or more implantable 
Regarding claims 15, 17, 19, 20   Dallara discloses wherein that each segment is provided with at least one assembly element (horizontal segment of T-shaped guide 22, or horizontal segment of corresponding T-shaped slot 24a, see paragraph [0022]) that fits with at least one assembly element of another segment, so the segments by fitting assembly elements can be assembled into the implantable movement restriction device, wherein the assembly element is selected among fitting flanges and slits, wherein the core part comprises assembly slits, and wherein the outer parts comprise assembly flanges, and wherein the assembly slits of the core part are adapted to receive the assembly flanges of the outer parts when assembling the movement restriction device, wherein the slits are distributed around the outer peripheral area of the core part.	
Regarding claims 16, 18   Dallara discloses, wherein the segments comprise a core part (knob 24) and at least two outer parts (segments 14), wherein the core part is adapted to receive and assemble the outer elements into an implantable movement restriction device.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1, 5-8, 10-12, 15-20, 271 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771